128 Ga. App. 27 (1973)
195 S.E.2d 204
MOODY
v.
CARTER.
47678.
Court of Appeals of Georgia.
Argued January 2, 1973.
Decided January 31, 1973.
Taylor, Bishop & Lee, A. Blenn Taylor, Jr., for appellant.
J. S. Hutto & Asso., J. S. Hutto, Leon A. Wilson, Emmett P. Johnson, for appellee.
QUILLIAN, Judge.
This is an appeal from an order dismissing the appellant's petition in an election contest. The appellant failed to comply with the provisions of the Georgia Election Code in regard to the serving of a copy of proceedings upon the State Election Board. Code Ann. § 34-203 (d) (Ga. L. 1964, Ex. Sess., pp. 26, 36) provides in part: "... the State Election Board shall be served with a copy of the proceeding, by serving the same on the chairman thereof by mailing a copy to the chairman by certified or registered mail, and a certificate that such service has been made shall be filed by the plaintiff or his attorney."
No certificate that service had been perfected upon the State Election Board was filed as required by the statute, therefore it was not error to dismiss the petition. See Smith v. Nathan, 127 Ga. App. 610 (194 SE2d 490).
Judgment affirmed. Bell, C. J., and Deen, J., concur.